Citation Nr: 0731109	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-12 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel







INTRODUCTION

The veteran served on active duty from August 2000 to July 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Seattle, Washington, that, in pertinent part, denied the 
claim of entitlement to service connection for a bilateral 
hip disability.  The veteran's claim was subsequently 
transferred to the Portland, Oregon, RO.  


FINDINGS OF FACT

A bilateral hip disability was not shown in service, and any 
current bilateral hip disability has not been shown by 
competent evidence to be related to a disease or injury of 
service origin.  


CONCLUSION OF LAW

A bilateral hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-and post-initial-
adjudication notice by letters dated in September 2002, 
February 2006, and March 2006.  The notification fully 
complied with all the requirements set out in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  Given that the foregoing notice came before the 
initial adjudication, the timing of the notice did comply 
with the requirement that the notice must precede the 
adjudication.  Further, the notice set out the five elements 
specified in Dingess v. Nicholson noted above.  

VA has obtained the veteran's service medical records and 
post-service VA and private medical records, assisted the 
veteran in obtaining evidence, and provided the veteran the 
opportunity to give testimony at a hearing before the RO and 
the Board.  

The veteran was provided VA medical examinations in September 
2002 and June 2005.  The examiners concluded that the veteran 
did not have a bilateral hip disability.  Subsequent to those 
examinations, additional private treatment records dated in 
March 2006 were submitted that showed a diagnosis of 
bilateral hip pain and a hypermobile right hip joint.  The 
Board specifically declines to undertake further development 
to provide an additional medical examination to obtain a 
medical opinion with respect to this claim, however, because 
although there is now potential evidence of a current 
disability, there is no evidence of treatment for the claimed 
disability in service and no evidence of a nexus between any 
current bilateral hip disability and service.  Thus, there is 
no indication that the disability in question is related to 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2006).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).

All known and available records relevant to the issue 
adjudicated on appeal have been obtained and associated with 
the veteran's claims file.  VA does not have the resources, 
and is under no duty to perform a fishing expedition for 
putative evidence based upon unsupported allegations.  VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

The Veteran's Contentions

The veteran alleges that he currently has a bilateral hip 
disability that is related to his rigorous duties as a 
Quartermaster while in service in the United States Navy.  He 
states that his hips are painful and make funny sounds, and 
he alleges that they never did that before he served in the 
Navy.  

Principles of Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active military, naval or air service or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b).

Factual Background

There is no documentation of complaints, diagnosis, or 
treatment for a bilateral hip disability in the veteran's 
service medical records.  

Post-service VA examination in September 2002, resulted in a 
pertinent diagnosis of voluntary subluxation of both hips, 
with a normal right hip and knee x-ray study.

VA examination in June 2005, which included normal x-ray 
studies of the bilateral hips, resulted in the examiner's 
conclusion that there was no diagnosis pertinent to the 
veteran's bilateral hips because there was no pathology upon 
which to render a diagnosis.  

There is a letter from the veteran's private physician dated 
in March 2006, indicating that the veteran was being followed 
for bilateral hip pain and would be treated with 4 to 6 weeks 
of physical therapy.  A report from Providence Rehabilitation 
Services documents that the veteran was seen in March 2006 
for complaints of bilateral hip pain and subluxation, with 
the right being greater than the left.  The assessment was 
bilateral hip pain and a hypermobile right hip joint.  

Analysis

Service medical records and post-service treatment records 
through February 2006 fail to document the diagnosis or 
treatment for a bilateral hip disability.  The initial 
diagnosis of such a disability is not until March 2006, 
almost 4 years after the veteran's separation from service.  
Significantly, there is no competent evidence that relates a 
current bilateral hip disability to service.  

The veteran believes that he has the bilateral hip disability 
at issue, and that it is directly related to his experiences 
in service.  He has not been shown, however, to possess the 
medical background required to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay medical 
opinions, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).

The fact that there was no medical evidence of the bilateral 
hip disability at issue during service or upon separation 
from service, that it was not diagnosed until almost four 
years after service, and further, that there is no competent 
evidence relating the disability to service, weighs heavily 
against the claim.

Given the absence of evidence of a bilateral hip disability 
in service, and the absence of a competent medical opinion 
relating a current bilateral hip disability to an in-service 
injury or disease, the preponderance of the evidence is 
against the claim for service connection; there is no doubt 
to be resolved; and service connection is not warranted.


ORDER

Entitlement to service connection for a bilateral hip 
disability is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


